Name: 81/135/EEC: Commission Decision of 18 February 1981 establishing that the apparatus described as 'EG and GPAR-OMA 2 system' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  EU finance;  tariff policy;  natural and applied sciences
 Date Published: 1981-03-14

 Avis juridique important|31981D013581/135/EEC: Commission Decision of 18 February 1981 establishing that the apparatus described as 'EG and GPAR-OMA 2 system' may not be imported free of Common Customs Tariff duties Official Journal L 069 , 14/03/1981 P. 0034 - 0034COMMISSION DECISION of 18 February 1981 establishing that the apparatus described as "EG and GPAR-OMA 2 system" may not be imported free of Common Customs Tariff duties (81/135/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 22 September 1980, the United Kingdom Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "EG and GPAR-OMA 2 system", to be used for the electronic detection of very weak spectra and their processing, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 8 January 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an optical multichannel detector; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus ; whereas the duty-free admission of the apparatus in question is therefore not justified, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "EG and GPAR-OMA 2 system", which is the subject of an application by the United Kingdom Government of 22 September 1980, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 February 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15.7.1975, p. 1. (2) OJ No L 134, 31.5.1979, p. 1. (3) OJ No L 318, 13.12.1979, p. 32.